Citation Nr: 1529994	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 20 percent for right knee anterior cruciate ligament (ACL) tear.

5.  Entitlement to a total disability rating due to individual employability resulting from service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasgenor, Esq.

ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from July 1984 to May 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In an interim December 2007 rating decision, the RO granted an increased rating of 20 percent for the right knee disability. 

In April 2010, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order granting a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case back to the Board.  The Board issued a remand in April 2011 requesting that the RO obtain service personnel records to verify the Veteran's alleged stressors and to obtain any necessary VA examinations.  Although the directives in that remand were substantially complied with, the Board finds that further remand is necessary before a decision on the merits may be made.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In any secondary claim, the Board must address both whether the service-connected disability caused the claimed disability and whether the service-connected disability aggravated the claimed disability beyond the natural progression of the disease.  The VA examination opinions obtained in September 2012 only address the causal relationship between the Veteran's knee disability and his back claims.  They do not address whether the knee disability aggravated the Veteran's back disability.  Therefore, the Board finds that these opinions are not adequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  An addendum opinion must be obtained regarding the Veteran's low back and cervical spine claims.

The Veteran also contends that he has a psychiatric disorder, specifically posttraumatic stress disorder (PTSD) that is due to service.  The Veteran specified that he had patrol duties during his active service along the DMZ in Korea; this is consistent with his military occupational specialty (MOS) and unit of assignment (HHC, 1st Battalion, 31st Infantry Regiment, 2nd Infantry Division).  Additionally, he reported an incident involving a near miss at Camp Howze in December 1984.  The Veteran's representative has asserted that given the specific timeframes provided by the Veteran, unit records could be obtained from that time period to determine if the incidents are verifiable or if the Veteran's service placed him in an area consistent with fear of hostile military activity.  The Board finds the request for unit records to be reasonable given the limited timeframe provided by the Veteran.  
  
Additionally, the Veteran and his representative assert that the Veteran suffers from flare-ups of his knee disability.  The VA examiner in September 2012 specifically reported that the Veteran does not experience flare-ups.  In a September 2014 statement, the Veteran reported that he does have flare-ups, especially in the winter or when it is raining.  He also reported that his knee unexpectedly gives out at least once every two weeks causing him to fall.  The Board notes that the VA examination in September 2012 is either inaccurate or the Veteran's disability has worsened since his prior VA examination.  Therefore, a new VA examination is necessary before a decision on the merits may be made.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, the Board notes that the issue of TDIU is inextricably intertwined with the remaining issues and must be remanded until the outstanding development is completed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his back, knee, and psychiatric symptoms or of his reported in-service stressors.  The Veteran should also be asked to provide a 90-day window within which he experienced stressful incidents along the DMZ.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all relevant outstanding VA treatment records.  

3.  Obtain and associated with the claims file unit records from the 1st Bn, 31st IN, 2nd Infantry Division relating to the period(s) reported by the Veteran.  If such unit records do not exist or cannot be obtained, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his low back and knee complaints.  The examiner should review the claims file and note all current diagnoses.  

The examiner should describe the severity of the Veteran's right knee disability in detail, to specifically include a description of any additional functional impairment during flare-ups, as well as all range of motion, instability, muscular, or neurological findings.  

The examiner should also address the following questions:

a.)  Is it at least as likely as not that any low back disability or cervical spine disability was caused by the Veteran's service-connected right knee disability?  The examiner should address the impact of any falls or any altered gait on the Veteran's back disability.

b.)  Is it at least as likely as not that any back disability or cervical spine disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected right knee disability, to include any altered gait?  If so, the examiner should provide the degree of additional disability resulting from such aggravation, over and above the normal progression of the disease.      

A rationale should be provided for all findings and conclusions and should be set forth.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




